DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
2.	This application claims priority to Taiwan Patent Application No. 109138281 filed on 11/03/2020.  On 11/04/2021, a certified copy of this document was received by the USPTO, and thus on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time.
Drawing Objections
3.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the following as described in the specification: Paragraphs [0012]-[0013] refer to figure 3 as including a light-shielding member 11 (not shown), a light-reflecting sheet 12 (not shown), a circuit board 13 (not shown), a plurality of light-emitting devices 14 (only one is shown), a plurality of first translucent glue bodies 15 (only one is shown) and a plurality of second translucent glue bodies (not shown).
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing.  MPEP § 608.02(d).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features canceled from the claims, while no new matter should be entered: claim 1 includes “a backlight apparatus used in an illuminated keyboard”, however none of the figures depicts an illuminated keyboard.
Specification Objections
5.	The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “BACKLIGHT APPARATUS USED IN ILLUMINATED KEYBOARD THAT INCLUDES TRANSLUCENT GLUE BODIES”.
6.	The abstract needs to be amended to remove “a backlight apparatus, used in an illuminated keyboard” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Objections
7.	Claims 1-11 are objected to because of the following informalities: 
	Claim 1 needs to be amended to remove extra spaces between words including in lines 3, 6, 15 and 24.  Appropriate correction is required.  This objection applies to claims 2-11 that depend upon claim 1.
Claim 1 at line 31 needs to be changed from “the corresponding first breach” to “a corresponding first breach” to correct a lack of antecedent basis issue.  This amendment would provide proper antecedent basis for “the corresponding first breach” in claim 3 at line 9 and in claim 6 at lines 2-3.  Appropriate correction is required.  This objection applies to claims 2-11 that depend upon claim 1.
	Claim 2 at line 11 needs to be changed from “the corresponding first slit” to “a corresponding first slit” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 3-11 that depend upon claim 2.
	Claim 3 at lines 4-5 needs to be changed from “each first translucent glue body corresponds the first side edge” to “each first translucent glue body corresponds to the first side edge” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 4-6 that depend upon claim 3.
	Claim 5 at line 2 needs to be changed from “the group” to “a group” to correct a lack of antecedent basis issue.  Appropriate correction is required.  
	Claim 7 needs to be amended to remove extra spaces between words including in lines 6, 7, 14 and 15.  Appropriate correction is required.  This objection applies to claims 8-11 that depend upon claim 7. 
	Claim 7 at line 3 needs to be changed from “one of the first through hole” to “one of the first through holes” to be grammatically correct.  Compare claim 1 at lines 2-3 includes “a plurality of first through holes”.  Appropriate correction is required.  This objection applies to claims 8-11 that depend upon claim 7.
	Claim 7 at line 19 needs to be changed from “the corresponding third slit” to “a corresponding third slit” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 8-11 that depend upon claim 7.
Claim 7 at lines 19-20 needs to be changed from “the corresponding fourth slit” to “a corresponding fourth slit” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claims 8-11 that depend upon claim 7.
Claim 8 at line 3 needs to be changed from “each third translucent glue body corresponds the first side edge” to “each third translucent glue body corresponds to the first side edge” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 9-11 that depend upon claim 8.
Claim 8 at line 3 needs to be changed from “the first side edge” to “a first side edge” to correct a lack of antecedent basis issue.  Note that while claim 3 at lines 1-2 includes “a respective first side edge”, claim 8 does not depend upon claim 3.  This claim amendment would provide proper antecedent basis for “the first side edge” in claim 8 at line 6.  Appropriate correction is required.  This objection applies to claims 9-11 that depend upon claim 8.
Claim 8 needs to be amended to remove extra spaces between words including in line 4.  Appropriate correction is required.  This objection applies to claims 9-11 that depend upon claim 8.
Claim 8 at line 5 needs to be changed from “the second side edge” to “a second side edge” to correct a lack of antecedent basis issue.  Note that while claim 3 at line 2 includes “a respective second side edge”, claim 8 does not depend upon claim 3.  This claim amendment would provide proper antecedent basis for “the second side edge” in claim 8 at lines 8-9.  Appropriate correction is required.  This objection applies to claims 9-11 that depend upon claim 8.
Claim 11 at line 2 needs to be changed from “the group” to “a group” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 11 that depend upon claim 10.  
Claim Rejections – 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (“AAPA”) in view of Taiwan Patent Pub. No. 201712379 A to Chen et al. (“Chen”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
                
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

As to claim 1, AAPA discloses a backlight apparatus(1)(FIGs. 1-2; ¶0004) used in an illuminated keyboard (FIGs. 1-2: 1; ¶¶0003-0004), comprising:
a light-guiding plate(10)(FIG. 2; ¶0005), having a front surface(102)(FIG. 2; ¶0005), a back surface(104)(FIG. 2; ¶0005) and a plurality of first through holes(106)(FIG. 2; ¶0006), each first through hole(106)(FIG. 2; ¶0006) having a respective light entrance face(1062)(FIG. 2; ¶0006);
a light-shielding membrane(11)(FIGs. 1-2; ¶0006), having a plurality of light-transmitting parts(112)(FIGs. 1-2; ¶0006) thereon (FIGs. 1-2: 11, 112; ¶0006), the light-shielding membrane(11)(FIGs. 1-2; ¶0006) being disposed on the front surface of the light-guiding plate(10)(FIG. 2; ¶0005);
a light-reflecting sheet(12)(FIG. 2; ¶0006), having a plurality of second through holes(122)(FIG. 2; ¶0006) and a lower surface(120)(FIG. 2; ¶0006), each second through hole(122)(FIG. 2; ¶0006) corresponding to one of the first through holes(106)(FIG. 2; ¶0006), the light-reflecting sheet(12)(FIG. 2; ¶0006) being on the back surface(104)(FIG. 2; ¶0005) of the light-guiding plate(10)(FIG. 2; ¶0005) such that each second through hole(122)(FIG. 2; ¶0006) is aligned with the corresponding first through hole(106)(FIG. 2; ¶0006);
a circuit board(13)(FIG. 2; ¶0007);
a plurality of light-emitting devices(14)(FIG. 2; ¶0007), electrically bonded on the circuit board(13)(FIG. 2: 14; ¶0007), each light-emitting device(14)(FIG. 2; ¶0007) having a light-emitting side face(142)(FIG. 2; ¶0007) and corresponding to one of the first through holes(106)(FIG. 2: 14; ¶¶0006-0007) and one of the second through holes(122)(FIG. 2: 14; ¶¶0006-0007), wherein the circuit board(13)(FIG. 2; ¶0007) is disposed on the lower surface of the light-reflecting sheet(12)(FIG. 2; ¶0007) such that each light-emitting device(14)(FIG. 2; ¶0007) is placed in the corresponding second through hole(122)(FIG. 2: 14; ¶¶0006-0007) and the corresponding first through hole(106)(FIG. 2: 14; ¶¶0006-0007), and that the light-emitting side face(142)(FIG. 2; ¶0007) of each light-emitting device(14)(FIG. 2; ¶0007) faces the light entrance face(1062)(FIG. 2: 14; ¶¶0006-0007) of the corresponding first through hole(106)(FIG. 2: 14; ¶¶0006-0007); and
a plurality of first translucent glue bodies(15)(FIG. 2; ¶0008), each of the first translucent glue bodies(15)(FIG. 2; ¶0008) corresponding to one of the first through holes(106)(FIG. 2: 15; ¶¶0006, 0008), each first translucent glue body(15)(FIG. 2; ¶0008) being placed on the front surface(102)(FIG. 2; ¶0006) of the light-guiding plate(10)(FIG. 2; ¶0006) to bond the light-shielding membrane(11)(FIGs. 1-2: 15; ¶¶0006, 0008) thereabove (FIGs. 1-2: 11, 15; ¶¶0006, 0008) and the light-guiding plate(10)(FIG. 2: 15; ¶¶0005, 0008) therebelow (FIG. 2: 10, 15; ¶¶0005, 0008), each first translucent glue body(15)(FIG. 2; ¶0008), wherein each light-emitting device(14)(FIG. 2; ¶0007) emits a light from the light-emitting side face(142)(FIG. 2; ¶0007) thereof toward the corresponding first translucent glue body(15)(FIG. 2: 14; ¶¶0007-0008 – light emitting device 14, which may be a light-emitting diode, inherently emits light outward that would include a direction toward a first translucent glue body that is located in FIG. 2 up and right from 14), and the light entrance face(1062)(FIG. 2; ¶0006) of the corresponding first through hole(106)(FIG. 2: 14; ¶¶0006-0007), and further enters the light-guiding plate(10)(FIG. 2: 14; ¶¶0005, 0007), the light is guided by the light-guiding plate(10)(FIG. 2: 14; ¶¶0005, 0007 – arrows depict the guiding of light) and exits from the plurality of light-transmitting parts(112)(FIGs. 1-2: 14; ¶¶0006-0007), and the light-reflecting sheet(12)(FIG. 2; ¶0006) is used for reflecting the light directed to the light-reflecting sheet(112)(FIG. 2: 12; ¶0010).
AAPA does not expressly disclose each first translucent glue body surrounding a respective first circumference of the corresponding first through hole; each first translucent glue body having a respective first breach, wherein each light-emitting device emits a light from the light-emitting side face thereof toward the corresponding first breach.

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Chen discloses each first adhesive body(70)(FIG. 5B or FIG. 6A or FIG. 6B; p 10, ¶¶2-4) surrounding a respective first circumference of an area that includes a light-emitting device(210)(FIG. 5B or FIG. 6A or FIG. 6B; p 6, ¶4; p 10, ¶¶2-4); each first adhesive body(70)(FIG. 5B or FIG. 6A or FIG. 6B; p 10, ¶¶2-4) having a respective first breach(gap between 70)(FIG. 5B or FIG. 6A or FIG. 6B; p 10, ¶¶2-4), wherein each light-emitting device(210)(FIG. 5B or FIG. 6A or FIG. 6B; p 6, ¶4; p 10, ¶¶2-4) emits a light from the light-emitting side face(left side of 210)(FIG. 5B or FIG. 6A or FIG. 6B; p 6, ¶4; p 10, ¶¶2-4) thereof toward the corresponding first breach(gap between 70)(FIG. 5B or FIG. 6A or FIG. 6B; p 10, ¶¶2-4).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify AAPA with Chen to provide a backlight apparatus used in an illuminated keyboard that increases the brightness of the illuminated keyboard by decreasing a halo effect in front of the light-emitting devices (p 2, ¶3; p 10, ¶4).
AAPA and Chen teach each first translucent glue body surrounding a respective first circumference of the corresponding first through hole (AAPA: FIG. 2, 106: 15; ¶¶0006, 0008; Chen: FIG. 5B or FIG. 6A or FIG. 6B: 70, 210; p 10, ¶¶2-4).

As to claim 2, AAPA and Chen teach the backlight apparatus of claim 1, as applied above.
AAPA and Chen further teach further comprising: a plurality of second translucent glue bodies (AAPA: FIG. 2: a second 15 next to the same 106 as the first 105; ¶0008; Chen: FIG. 5B: 50; p 10, ¶2), each of the second translucent glue bodies (AAPA: FIG. 2: a second 15 next to the same 106 as the first 105; ¶0008; Chen: FIG. 5B: 50; p 10, ¶2) corresponding to one of the first translucent glue bodies (AAPA: FIG. 2: a second 15 next to the same 106 as the first 105; ¶0008; Chen: FIG. 5B: 50, 70; p 10, ¶2), each second translucent glue body being placed via at least one portion thereof in the first breach of the corresponding first translucent glue body (AAPA: FIG. 2: a second 15 next to the same 106 as the first 105; ¶0008; Chen: FIG. 5B: 50, 70; p 10, ¶2), and bonding the light-shielding membrane thereabove and the light-guiding plate therebelow (AAPA: FIG. 2: 10, 11, 15; ¶¶0006, 0008; Chen: FIGs. 3B, 5B: 50, 70; p 10, ¶2), each second translucent glue body and the corresponding first translucent glue body forming a respective first slit and a respective second slit (AAPA: FIG. 2: each of 15s next to the same 106; ¶0008; Chen: FIG. 5B: 50, 70, G1, G2; p 10, ¶2), wherein each light-emitting device emits the light from the light-emitting side face thereof also toward the corresponding second translucent glue body, the corresponding first slit and the corresponding second slit (AAPA: FIG. 2: 14-15, 142; ¶¶0007-0008; Chen: FIG. 5B or FIG. 6A or FIG. 6B: left side of 210, 50, 70, G1, G2, gap between 70; p 6, ¶4; p 10, ¶¶2-4). 
The motivation to combine the additional teachings of Chen is for the same reason set forth above for claim 1.

As to claim 3, AAPA and Chen teach the backlight apparatus of claim 2, as applied above.

    PNG
    media_image6.png
    1675
    1053
    media_image6.png
    Greyscale

AAPA and Chen further teach wherein each light-emitting device (FIG. 2: 14; ¶0007; FIG. 5B: 210; p 6, ¶4; p 10, ¶2) also has a respective first side edge and a respective second side edge adjacent to the light-emitting side face (FIG. 2: 14; ¶0007; FIG. 5B: 210; p 6, ¶4; p 10, ¶2 – see above edited FIG. 5B), each first translucent glue body also has a respective first breach edge and a respective second breach edge (AAPA: FIG. 2: a second 15 next to the same 106 as the first 105; ¶0008; Chen: FIG. 5B: 50, 70; p 10, ¶2 – see above edited FIG. 5B), the first breach edge of each first translucent glue body corresponds the first side edge of the corresponding light-emitting device (AAPA: FIG. 2: 14, a second 15 next to the same 106 as the first 105; ¶¶0007-0008; Chen: FIG. 5B: 50, 70, 210; p 6, ¶4; p 10, ¶2 – see above edited FIG. 5B), the second breach edge of each first translucent glue body corresponds to the second side edge of the corresponding light-emitting device (AAPA: FIG. 2: 14, a second 15 next to the same 106 as the first 105; ¶¶0007-0008; Chen: FIG. 5B: 50, 70, 210; p 6, ¶4; p 10, ¶2 – see above edited FIG. 5B), a first perpendicular distance between the first side edge of each light-emitting device and the corresponding first breach edge ranges from 0.15 mm to 0.25 mm (AAPA: FIG. 2: 14, 15 to the right of 106; ¶¶0007, 0008; Chen: FIG. 5B: 210, gap between 70; p 9, ¶2, especially – “the first adhesive layer has an X-axis length L2 or 1 to 2 mm”; p 10, ¶2 – see the above edited FIG. 5B in which if L2 is 1mm, then a point on the first breach can be selected so that its length from a given point on the first side edge of the light-emitting device 210 is any one of the values within the range of 0.15 and 0.25mm1), a second perpendicular distance between the second side edge of each light- emitting device and the corresponding second breach edge ranges from 0.15 mm to 0.25 mm (AAPA: FIG. 2: 14, 15 to the right of 106; ¶¶0007, 0008; Chen: FIG. 5B: 210, gap between 70; p 9, ¶2, especially – “the first adhesive layer has an X-axis length L2 or 1 to 2 mm”; p 10, ¶2 – see the above edited FIG. 5B in which if L2 is 1mm, then a point on the second breach can be selected so that its length from a given point on the first side edge of the light-emitting device 210 is any one of the values within the range of 0.15 and 0.25mm).
The motivation to combine the additional teachings of Chen is for the same reason set forth above for claim 1.

As to claim 5, AAPA and Chen teach the backlight apparatus of claim 3, as applied above.
AAPA further discloses wherein a respective first top surface of each second translucent glue body exhibits one selected from the group consisting of a rectangle (AAPA: FIG. 2: a second 15 next to the same 106 as the first 105; ¶0008; Chen: FIG. 5B: 50; p 10, ¶2), a triangle, a trapezoid, a polygon with more than four sides, a circle, and an ellipse.
The motivation to combine the additional teachings of Chen is for the same reason set forth above for claim 1.

As to claim 7, AAPA and Chen teach the backlight apparatus of claim 2, as applied above.
AAPA further discloses further comprising: a plurality of third translucent glue bodies(16 to the right of 106)(FIG. 2; ¶0009), each of the third translucent glue bodies(16 to the right of 106)(FIG. 2; ¶0009) corresponding to one of the first through hole(106)(FIG. 2: 16 to the right of 106; ¶¶0006, 0009), each third translucent glue body(106)(FIG. 2: 16 to the right of 106; ¶¶0006, 0009) being placed on the back surface(104)(FIG. 2; ¶0005) of the light-guiding plate(10)(FIG. 2; ¶0005) and to bond the light-guiding plate(10)(FIG. 2: 16; ¶0005) thereabove (FIG. 2: 10, 16; ¶0005) and the light-reflecting sheet(12)(FIG. 2: 16; ¶¶0005, 0009) therebelow (FIG. 2: 12, 16; ¶0005), each third translucent glue body(16 to the right of 106)(FIG. 2; ¶0009); and
a plurality of fourth translucent glue bodies(16 to the left of 106)(FIG. 2; ¶0009), each of the fourth translucent glue bodies(16 to the left of 106)(FIG. 2; ¶0009) corresponding to one of the third translucent glue bodies(16 to the right of 106)(FIG. 2; ¶0009).
Chen further discloses each adhesive body(70)(FIG. 5B; p 10, ¶2) having a respective breach(gap between 70)(FIG. 5B; p 10, ¶2); and
a plurality of other adhesive bodies(50)(FIG. 5B; p 10, ¶2), each of the other adhesive bodies(50)(FIG. 5B; p 10, ¶2) corresponding to one of the adhesive bodies(70)(FIG. 5B: 50; p 10, ¶2), each other adhesive body(50)(FIG. 5B; p 10, ¶2) being placed via at least one portion thereof in the breach of the corresponding adhesive body(70)(FIG. 5B: 50; p 10, ¶2), each other adhesive body(50)(FIG. 5B; p 10, ¶2) and the corresponding adhesive body(70)(FIG. 5B: 50; p 10, ¶2) forming a respective slit(G1)(FIG. 5B: 50, 70; p 10, ¶2) and a respective another slit(G2)(FIG. 5B: 50, 70; p 10, ¶2), wherein each light-emitting device(210)(FIG. 5B; p 10, ¶2)  emits the light from the light-emitting side face(left side of 210)(FIG. 5B; p 10, ¶2)  thereof also toward the corresponding adhesive body(50)(FIG. 5B: left side of 210; p 10, ¶2), the corresponding another adhesive body(50)(FIG. 5B: left side of 210; p 10, ¶2), the corresponding slit(G1)(FIG. 5B: 50, 70, left side of 210; p 10, ¶2) and the corresponding another slit(G2)(FIG. 5B: 50, 70, left side of 210; p 10, ¶2).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify AAPA and Chen with Chen to provide a backlight apparatus used in an illuminated keyboard that provides an even greater increase in the the brightness of the illuminated keyboard by further decreasing a halo effect in front of the light-emitting devices (p 2, ¶3; p 10, ¶4).
AAPA and Chen teach each third translucent glue body having a respective second breach (AAPA: FIG. 2: 16 to the right of 106; ¶0009; Chen: FIG. 5B: gap between 70; p 10, ¶2); and
a plurality of fourth translucent glue bodies(AAPA: FIG. 2: 16 to the left of 106; ¶0009; Chen: FIG. 5B: 50; p 10, ¶2), each of the fourth translucent glue bodies corresponding to one of the third translucent glue bodies (AAPA: FIG. 2: 16 to the left of 106, 16 to the right of 106; ¶0009; Chen: FIG. 5B: 50, 70; p 10, ¶2), each fourth translucent glue body being placed via at least one portion thereof in the second breach of the corresponding third translucent glue body (AAPA: FIG. 2: 16 to the left of 106, 16 to the right of 106; ¶0009; Chen: FIG. 5B: 50, 70, gap between 70; p 10, ¶2), and bonding the light-guiding plate thereabove and the light-reflecting sheet therebelow (AAPA: FIG. 2: 10, 12, 16 to the left of 106, 16 to the right of 106; ¶¶0006, 0009; Chen: FIG. 5B: 50, 70, gap between 70; p 10, ¶2), each fourth translucent glue body and the corresponding third translucent glue body forming a respective third slit and a respective fourth slit (AAPA: FIG. 2: 16 to the left of 106, 16 to the right of 106; ¶0009; Chen: FIG. 5B: 50, 70, G1, G2; p 10, ¶2), wherein each light-emitting device emits the light from the light-emitting side face thereof also toward the corresponding third translucent glue body, the corresponding fourth translucent glue body, the corresponding third slit and the corresponding fourth slit (AAPA: FIG. 2: 14, 16 to the left of 106, 16 to the right of 106; ¶¶0007, 0009; Chen: FIG. 5B: 50, 70, 210, G1, G2; p 10, ¶2).

    PNG
    media_image7.png
    1675
    1053
    media_image7.png
    Greyscale

As to claim 8, AAPA and Chen teach the backlight apparatus of claim 7, as applied above.
AAPA and Chen further teach wherein each third translucent glue body (AAPA: FIG. 2: 16 to the right of 106; ¶0009; Chen: FIG. 5B: gap between 70; p 10, ¶2) also has a respective third breach edge and a respective fourth breach edge (AAPA: FIG. 2: 16 to the right of 106; ¶0009; Chen: FIG. 5B: gap between 70; p 10, ¶2 – see the above edited FIG. 5B), the third breach edge of each third translucent glue body corresponds the first side edge of the corresponding light-emitting device (AAPA: FIG. 2: 14, 16 to the right of 106; ¶¶0007, 0009; Chen: FIG. 5B: 210, gap between 70; p 10, ¶2 – see the above edited FIG. 5B), the fourth breach edge of each third translucent glue body corresponds to the second side edge of the corresponding light-emitting device (AAPA: FIG. 2: 14, 16 to the right of 106; ¶¶0007, 0009; Chen: FIG. 5B: 210, gap between 70; p 10, ¶2 – see the above edited FIG. 5B), a third perpendicular distance between the first side edge of each light-emitting device and the corresponding third breach edge ranges from 0.15 mm to 0.25 mm (AAPA: FIG. 2: 14, 16 to the right of 106; ¶¶0007, 0009; Chen: FIG. 5B: 210, gap between 70; p 9, ¶2, especially – “the first adhesive layer has an X-axis length L2 or 1 to 2 mm”; p 10, ¶2 – see the above edited FIG. 5B in which if L2 is 1mm, then a point on the third breach can be selected so that its length from a given point on the first side edge of the light-emitting device 210 is any one of the values within the range of 0.15 and 0.25mm), a fourth perpendicular distance between the second side edge of each light-emitting device and the corresponding fourth breach edge ranges from 0.15 mm to 0.25 mm (AAPA: FIG. 2: 14, 16 to the right of 106; ¶¶0007, 0009; Chen: FIG. 5B: 210, gap between 70; p 9, ¶2, especially – “the first adhesive layer has an X-axis length L2 or 1 to 2 mm”; p 10, ¶2 – see the above edited FIG. 5B in which if L2 is 1mm, then a point on the fourth breach can be selected so that its length from a given point on the second side edge of the light-emitting device 210 is any one of the values within the range of 0.15 and 0.25mm).
The motivation to combine the additional teachings of Chen is for the same reason set forth above for claim 1.
Potentially Allowable Subject Matter
10.	If the above objections to Claims 4, 6 and 9-11 are overcome, then these claims would become allowable (i.e., objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims).
Reasons for Allowance
11.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image8.png
    3618
    3337
    media_image8.png
    Greyscale

Dependent claim 4 identifies the distinct features: “and a first width(FIG. 6: w1) of the first face(FIG.6: 266) of each second translucent glue body(FIG. 7: 26) ranges from 1.5 mm to 2.5 mm”, with all other limitations as claimed.
	The closest prior art, Applicant’s Admitted Prior Art (“AAPA”) in view of Taiwan Patent Pub. No. 201712379 A to Chen et al. (“Chen”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image9.png
    632
    397
    media_image9.png
    Greyscale

As to claim 4, AAPA and Chen teach the backlight apparatus of claim 3, as applied above.
AAPA and Chen teach wherein each second translucent glue body has a respective first face away from the corresponding light-emitting device (AAPA: FIG. 2: 14, a second 15 next to the same 106 as the first 105; ¶¶0007-0008; Chen: FIG. 5B: 50, 210; p 6, ¶4; p 10, ¶2).
AAPA and Chen do not teach the above underlined limitations.

    PNG
    media_image10.png
    3659
    3223
    media_image10.png
    Greyscale

Dependent claim 9 identifies the distinct features: “and a second width(FIG. 7: w2) of the second face(FIG. 7: 286) of each fourth translucent glue body(FIG. 7: 28) ranges from 1.5 mm to 2.5 mm”, with all other limitations as claimed.
	The closest prior art, Applicant’s Admitted Prior Art (“AAPA”) in view of Taiwan Patent Pub. No. 201712379 A to Chen et al. (“Chen”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 9, AAPA and Chen teach the backlight apparatus of claim 8, as applied above.  

    PNG
    media_image11.png
    1675
    1053
    media_image11.png
    Greyscale

AAPA and Chen teach wherein each fourth translucent glue body has a respective second face away from the corresponding light-emitting device (AAPA: FIG. 2: 16 to the left of 106; ¶0009; Chen: FIG. 5B: 50’s side facing left, 210; p 10, ¶2).
The motivation to combine the additional teachings of Chen is for the same reason set forth above for claim 7.
AAPA and Chen do not teach the above underlined limitations.
Other Relevant Prior Art
12.	Other relevant prior art includes:

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(i)	Applicant’s admitted prior art discloses each first translucent glue body(15)(FIG. 3; ¶0013) surrounding a respective first circumference of the corresponding first through hole(106)(FIG. 3; ¶0013).

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
         
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2020/0301523 A1 to Ho et al. discloses an illuminated keyboard(1)(FIGs. 2-3: 31, 40; ¶¶0029-0030) having glue bodies(50, 51)(FIG. 3; ¶0034).

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
             
    PNG
    media_image16.png
    200
    400
    media_image16.png
    Greyscale

(iii)	U.S. Patent Pub. No. 2020/0301524 A1 to Ho et al. discloses an illuminated keyboard(1)(FIGs. 2-3: 31, 40; ¶¶0025, 0028) having glue bodies(50, 51)(FIG. 3; ¶0034).

    PNG
    media_image17.png
    200
    400
    media_image17.png
    Greyscale

(iv)	China Patent No. 202871650 U to He discloses an illuminated keyboard (see e.g., FIG. 3; p 5, ¶4).

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale
       
    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale

(v)	U.S. Patent Pub. No. 2013/0271948 A1 to Chang et al. discloses an illuminated keyboard (Figs. 2-3; ¶¶0014, 0019).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP Section 20144.05 I – “In the case where claimed ranges ‘overlap or lie inside ranges discloses by the prior art’ a prima facie case of obviousness exists.”; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”; In RE: Brandt, 2018, 886 F.3d 1171 (Fed. Cir. 2018 – court ruled that prior art disclosing a value of less than 6 lbs./food found obvious to teach a claimed range of  6 lbs/ft to 25 lbs/ft.).